                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 THOMAS TROUBLE MAHER,

                Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-134

        v.

 DEPUTY WARDEN BRIAN ADAMS; CERT
 SGT. FREDDIE DAVIS, SGT. MICHAEL
 MENDEZ; LT. CLARENCE WILLIAMS;
 CERT OFFICER C. WILLIAMS; CERT
 OFFICER II CLEMENTE; CERT OFFICER II
 ASCENCIO; and OFFICER HOPE NEWELL,

                Defendants.

                                           ORDER

       The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge’s Report and Recommendation, (doc. 7). Plaintiff filed

Objections to this Report and Recommendation, (doc. 8).

       The Magistrate Judge recommended the Court dismiss without prejudice Plaintiff’s

Complaint because he failed to fully and truthfully disclose his litigation history. (Doc. 7, pp. 5–

8.) In his Objections, Plaintiff states he did not “knowingly file a pleading” containing “false

contentions” or “engage in bad faith litigiousness or manipulative tactics . . . .” (Doc. 8, p. 1.)

Plaintiff attempts to cure his lack of candor by stating this Court’s Order in Case Number 6:14-cv-

57 is the only reference to previous filings he had. In addition, Plaintiff asserts Case Numbers

6:03-cv-157 and 6:01-cv-68 “were one and the same” and Case Numbers 6:15-cv-11 and 6:12-cv-

97 “are one and the same and [he] was only charged one filing fee.” (Id. at pp. 1–2)
       Plaintiff is mistaken in his characterizations of these filings. The Magistrate Judge found

that, although Plaintiff disclosed two previously filed causes of action, Maher v. Smith, 6:03-cv-

157, and Maher v. Toppings, 6:15-cv-11, he failed to disclose three others: Maher v. Hall, 6:01-

cv-68; Maher v. Johnson, 6:12-cv-97; and Maher v. Toppings, 6:14-cv-57. (Doc. 7, p. 5.) Even

if the Court could consider Plaintiff’s filings in Case Numbers 6:03-cv-157 and 6:01-cv-68 and

Case Numbers 6:12-cv-97 and 6:01-cv-68 to be “one and the same,” Plaintiff’s assertions still miss

the mark. The fact is Plaintiff filed five causes of action prior to the filing of his Complaint in this

case on December 14, 2018, and he only disclosed two of those causes of action to the Court. In

addition, Plaintiff failed to disclose the filing of Case Number 6:14-cv-57, yet he concedes he had

a copy of the Court’s judgment in that case. (Doc. 8, p. 1; Doc. 8-1.) Further, Plaintiff failed to

address the Magistrate Judge’s observation that his cause of action in Case Number 6:14-cv-57

was dismissed for failure to state a claim and should have been disclosed in response to the

question of whether any of his previous causes of action were dismissed for being frivolous,

malicious, or failing to state a claim. (Doc. 7, pp. 5–6.)

       Plaintiff’s attempt to now explain away or to disclose what he previously failed to cannot

“serve to overlook [Plaintiff’s] abuse of the judicial process.” Hood v. Tompkins, 179 F. App’x

818, 819 (11th Cir. 2006). Plaintiff simply failed to disclose all causes of action he filed prior to

the filing of his Complaint in this cause of action. As the Magistrate Judge noted, “The plain

language of the Complaint form is clear, and Plaintiff failed to answer fully and truthfully.”

(Doc. 7, p. 7 (citing Doc. 1, pp. 2–4).).

       Accordingly, the Court OVERRULES Plaintiff’s Objections and ADOPTS the Magistrate

Judge’s Report and Recommendation as the opinion of the Court. The Court DISMISSES

without prejudice Plaintiff’s Complaint, DIRECTS the Clerk of Court to CLOSE this case and




                                                   2
enter the appropriate judgment of dismissal, and DENIES Plaintiff in forma pauperis status on

appeal.

          SO ORDERED, this 1st day of March, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                             3
